TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00839-CR




Ronnie James Stephens, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. D-1-DC-05-204292, HONORABLE FRED A. MOORE, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record in this cause was originally due to be filed on March 30, 2006. 
The court reporter informed the Court that the record would be completed by May 1, 2006.  The
record has not been tendered for filing and the reporter did not respond to the Court’s overdue notice.
The court reporter for the 331st District Court, Ms. Cathy Mata, is ordered to file the
reporter’s record no later than June 23, 2006.  No further extension of time will be granted.  See Tex.
R. App. P. 37.3(a)(2).
It is ordered June 9, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish